DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Emily Denisco on 17 May 2022

The application has been amended as follows: 

Claim 1: 
Line 7: delete the word “and”
Line 10: replace the period with “, and”
New Line: add the text “a relative value of the thickness of each of the resin layers is 4 to 14 when the thickness of each of the resin sheet layers is set to 100.”
Claim 2: cancel claim 2
Claim 5:
Line 7: delete the word “and”
Line 10: replace the period with “, and”
New Line: add the text “a relative value of the thickness of each of the resin layers is 4 to 14 when the thickness of each of the resin sheet layers is set to 100.”
Claim 6: cancel claim 6.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Japanese Publication JP 2008-103640 to Hirano et al. cited in Information Disclosure Statement filed 14 April 2022 (herein Hirano, see machine translation).  Hirano teaches a multilayer wiring board (paragraph 0001) having a first resin layer containing a thermoplastic resin and a second resin layer containing a thermosetting resin (paragraph 0008) with through holes (paragraph 0009).  However, Hirano teaches that the second resin layer is 1/40 to ½ of the thickness of the first resin layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783